DETAILED ACTION
	This action is in response to the amendment filed 4/7/2022. Currently, claims 1-20 are pending in the application. Claims 8-11, 16 and 17 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendment to the Drawings is sufficient to overcome the previous objection to the Drawings.
Applicant’s amendment to claim 14 is sufficient to overcome the previous rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 19 is sufficient to overcome the previous rejection of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s arguments with respect to the rejection(s) of claim(s) 14 in view of Reisinger (WO 2009019229 A2) have been fully considered and are persuasive.  However, upon further consideration and in view of Applicant’s amendment, a new ground(s) of rejection is made in view of Rovaniemi (US 2016/0113818).
Applicant's remaining arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Reisinger does not teach that the surface of the foam layer and the surface of the supporting structure facing towards each other are joined together over an area which is at least 1/3 of the overall surface of the foam layer, the examiner respectfully disagrees. As detailed below, Reisinger teaches that the surface (top surface) of the foam layer (sheath wall 5.2) and the surface (bottom surface) of the supporting structure (bottom layer of inner shell 9) facing towards each other (as shown in Figure 1a) are joined together (as shown in Figure 1b) over an area which is at least 1/3 of the overall surface (as shown in Figures 1a and 1b, the top surface of sheath wall 5.2 is joined to the bottom surface of the bottom layer of inner shell 9 over the entire surface area of sheath wall 5.2; further, page 23 of the specification teaches “the outer shell 5 and the inner shell 9 congruent,” which indicates that the outer shell 5 and the inner shell 9 are in contact across the entire surface area thereof; “congruent” is defined “coinciding when superimposed;” “coincident” is defined to mean “occupying the same place or position;” thus, Reisinger teaches the outer shell 5 and the inner shell 9 occupying the same place/position such that they must be attached when superimposed as shown in Figures 1a and 1b; see attached definitions of “congruent” and “coincident”) of the foam layer (sheath wall 5.2).
Regarding the rejection of claim 6, Applicant argues that the absorbent body 1 of Reisinger is distinct from the inner cover 9 and therefore, Reisinger does not teach the supporting structure comprising a textile laminated backing sheet. In response, the examiner notes that to “comprise” is defined “to form” (see attached definition of “comprise”). In the present case, the supporting structure (top layer of inner shell 9) of Reisinger is laminated on top of absorbent body 1, which is taught in the description to be a textile material. Consequently, the supporting structure (top layer of inner shell 9) forms a textile laminated backing sheet by being laminated on top of the textile absorbent body 1.
In response to Applicant’s argument that Rapp et al. does not teach the sensor and display being part of a wound dressing, the examiner respectfully disagrees. As previously noted, Rapp et al. teaches wherein the wound dressing ([0031] teaches that bandage being used for “improving wound or scar healing”) comprises at least one sensor (“pressure sensors” taught in [0073]) and a display (“display” taught in [0073]).  Rapp et al. explicitly teaches that the bandage can be used for “improving wound or scar healing” and therefore, the bandage of Rapp et al. can be considered a wound dressing.

Drawings
The drawings are objected to because the amendment filed 4/7/2022 introduces new matter into the disclosure.  New Figure 6 includes the display (11) and the sensor (12), which were not previously depicted in the drawings. While Applicant’s specification as originally filed teaches “the wound dressing comprises at least one sensor and a display” (see [0054] of the publication of the present application), there is no discussion of the display and sensor being positioned (relative to other structures of the wound dressing, for instance) or sized as shown in new Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 4/7/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “at least one display 11.” Applicant’s specification as originally filed does not teach “at least one” display, which enables there to be multiple displays. To the contrary, Applicant’s original specification only teach a single display.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the dressing” in line 4 of the claim should be amended to recite ---the wound dressing---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “the exudate containing bacteria.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s original specification provides no discussion of the wound dressing being used with wound exudate or fluid that contains bacteria (as claimed). Claim 20 depends on claim 19 and therefore, includes the same error.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the surface of the foam layer" in lines 15-16 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7, 12-15 and 18-20 depend on claim 1 and therefore, include the same error.
Claims 1-7, 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the surface of the supporting structure facing towards each other" in lines 15-16 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7, 12-15 and 18-20 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisinger (WO 2009019229 A2).
In regards to claim 1, Reisinger teaches in Figures 1a and 1b an absorbent core (absorbent body 1, core 14, sheath wall 15.1, sheath wall 15.2) comprising a top carrier layer (sheath wall 15.1) and a bottom carrier layer (sheath wall 15.2); a superabsorbent substance (description teaches “fibers and superabsorbent powdery particles forming a core 14, which in turn is sandwiched with two cover layers 15.1, 15.2 of cellulosic material”) dispersed between (as shown in Figure 1a) the top carrier layer (sheath wall 15.1) and the bottom carrier layer (sheath wall 15.2); and a shell (outer shell 5, sheath wall 5.1, sheath wall 5.2, inner shell 9) formed by a facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and a backing layer (sheath wall 5.1 and top layer of inner shell 9); wherein: the absorbent core (absorbent body 1, core 14, sheath wall 15.1, sheath wall 15.2) is located in (as shown in Figure 1b) the shell (outer shell 5, sheath wall 5.1, sheath wall 5.2, inner shell 9) between (as shown in Figure 1b) the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the backing layer (sheath wall 5.1 and top layer of inner shell 9); the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the backing layer (sheath wall 5.1 and top layer of inner shell 9) each comprise a supporting structure (top and bottom layers of inner shell 9); the supporting structure (bottom layer of inner shell 9) of the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the supporting structure (top layer of inner shell 9) of the backing layer (sheath wall 5.1 and top layer of inner shell 9) each comprise an inner surface facing towards (as shown in Figures 1a and 1b) the absorbent core (absorbent body 1, core 14, sheath wall 15.1, sheath wall 15.2) and an outer surface facing away from (as shown in Figures 1a and 1b) the absorbent core (absorbent body 1, core 14, sheath wall 15.1, sheath wall 15.2); and at least one surface selected from a group consisting of the outer surface (bottom surface) of the supporting structure (bottom layer of inner shell 9) of the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the outer surface of the supporting structure of the backing layer is laminated with a foam layer (bottom layer of inner shell 9 is shown in Figures 1a and 1b to be laminated with sheath wall 5.2; claim 2 teaches that the sheath 5, which includes sheath wall 5.2, “comprises a flexible foam”), wherein the surface (top surface) of the foam layer (sheath wall 5.2) and the surface (bottom surface) of the supporting structure (bottom layer of inner shell 9) facing towards each other (as shown in Figure 1a) are joined together (as shown in Figure 1b) over an area which is at least 1/3 of the overall surface (as shown in Figures 1a and 1b, the top surface of sheath wall 5.2 is joined to the bottom surface of the bottom layer of inner shell 9 over the entire surface area of sheath wall 5.2; further, page 23 of the specification teaches “the outer shell 5 and the inner shell 9 congruent,” which indicates that the outer shell 5 and the inner shell 9 are in contact across the entire surface area thereof; “congruent” is defined “coinciding when superimposed;” “coincident” is defined to mean “occupying the same place or position;” thus, Reisinger teaches the outer shell 5 and the inner shell 9 occupying the same place/position such that they must be attached when superimposed as shown in Figures 1a and 1b; see attached definitions of “congruent” and “coincident”) of the foam layer (sheath wall 5.2).
In regards to claim 2, Reisinger teaches the apparatus of claim 1. Reisinger teaches in claim 12 that the foam layer (sheath wall 5.2) is a polyurethane foam (claim 13 teaches “the flexible foam of the shell to at least one material selected from the group consisting of thermoplastic flexible foams, such as polyurethane, polyamide or polyether foam, silicone foam and cellulose foam or natural sponge”).
In regards to claim 3, Reisinger teaches the apparatus of claim 1. Reisinger teaches that the foam layer (sheath wall 5.2) is a hydrophilic polyurethane foam (description teaches “the two sheath walls 5.1, 5.2 are made of the same open-cell, sterilized, therapeutically effective polyurethane foam;” open-cell foams are porous such that they can absorb water therein and therefore, can be considered hydrophilic; see attached definition of “hydrophilic”).
In regards to claim 6, Reisinger teaches the apparatus of claim 1. Reisinger teaches in Figures 1a and 1b that the supporting structure (top layer of inner shell 9) of the backing layer (sheath wall 5.1 and top layer of inner shell 9) comprises a non-woven material and a textile, or a textile laminated backing sheet (top layer of inner shell 9 is taught in Figures 1a and 1b to be a sheet of material that is positioned on the back of sheath wall 15.1 and therefore, the top layer of inner shell 9 can be considered a backing sheet; top layer of inner shell 9 is shown in Figures 1a and 1b to be laminated on top of absorbent body 1, which is taught in the description to be a textile material; the description teaches “two sheath walls 5.1, 5.2 and a wrapped, absorbent body 1 in the form of an airlaid mat are shown…the airlaid mat has supporting textile fibers”).
In regards to claim 13, Reisinger teaches the apparatus of claim 1. Reisinger teaches in the description that the foam layer (sheath wall 5.2) laminated onto the supporting structure (bottom layer of inner shell 9) of the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) or the foam layer laminated onto the supporting structure of the backing layer comprises a bacteria adsorbing composition (description teaches “the two sheath walls 5.1, 5.2 are made of the same open-cell, sterilized, therapeutically effective polyurethane foam;” open-cell foams are porous such that they can absorb fluid containing bacteria).
In regards to claim 19, Reisinger teaches the apparatus of claim 1. Reisinger teaches in Figures 1a and 1b wherein: the wound dressing (wound care article 10) is configured to be applied to a human skin surface or an animal skin surface in an area of a wound (wound care article 10 is capable of being positioned on a human skin surface or an animal skin surface in an area of a wound; description teaches “the wound care article 10 can be placed on the wound both with its ‘left’ and ‘right’ flat sides”); and the dressing (wound care article 10) is configured to draw exudate from a wound bed (description teaches “the two sheath walls 5.1, 5.2 are made of the same open-cell, sterilized, therapeutically effective polyurethane foam;” open-cell foams are porous such that they can absorb wound fluids exuding the wound; further, absorbent body 1 is capable of absorbing wound exudate; the two sheath walls 5.1, 5.2 and absorbent body 1 are part of the wound care article 10); and the wound dressing (wound care article 10) is configured to promote a wound healing friendly environment by the wound dressing (wound care article 10) being configured to absorb the exudate from the wound bed, the exudate containing bacteria, and remove bioburdens from the wound bed (absorbent body 1 is capable of absorbing bacterial wound exudate to remove bioburdens from the wound bed, thereby promoting a wound healing friendly environment).
In regards to claim 20, Reisinger teaches the apparatus of claims 1 and 19. Reisinger teaches in Figures 1a and 1b that the wound dressing (wound care article 10) is a bandage (wound care article 10 is capable of being used to cover wound and therefore, is a bandage; description teaches “the wound care article 10 can be placed on the wound both with its ‘left’ and ‘right’ flat sides”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger (WO 2009019229 A2).
In regards to claim 4, Reisinger teaches the apparatus of claim 1. Reisinger teaches that at least one structure selected from a group consisting of the supporting structure (bottom layer of inner shell 9) of the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the supporting structure (top layer of inner shell 9) of the backing layer (sheath wall 5.1 and top layer of inner shell 9) is a hydrophilic or hydrophobic material (the description teaches “the airlaid mat is housed in a liquid-permeable, made of polyester film inner shell 9;” liquid permeable materials can absorb water and therefore, can be considered hydrophilic; see attached definition of “hydrophilic”).
Reisinger does not teach that the material of the supporting structure(s) is non-woven.
However, the description of Reisinger teaches the benefit of using a non-woven material is that “nonwovens maintain their structural integrity.”
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the material of the supporting structure(s) of Reisinger to be non-woven, because this element is known to provide the supporting structure(s) with “structural integrity,” as Reisinger teaches in the description (the description of Reisinger teaches “nonwovens maintain their structural integrity”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger (WO 2009019229 A2) in view of Borrero et al. (US 2019/0076304).
In regards to claim 5, Reisinger teaches the apparatus of claims 1 and 4. Reisinger does not teach that the hydrophilic or hydrophobic non-woven material is a polypropylene (PP) spunbond, a combined non-woven fabric comprising a layer of a meltblown between two layers of a spunbond non-woven (SMS), a hydroentangled non-woven, or a combined non-woven fabric comprising, in alternating order, three spunbond non-woven layers and two meltblown non-woven layers (SMSMS).
However, Borrero et al. teaches in [0282] and Figure 57 an analogous device (the abstract teaches the device being “wound care dressings”) wherein the hydrophilic or hydrophobic non-woven material is a polypropylene (PP) spunbond ([0282] teaches the top sheet 540 comprising a hydrophilic material made of nonwoven fibers, such as PP spunbounds), a combined non-woven fabric comprising a layer of a meltblown between two layers of a spunbond non-woven (SMS), a hydroentangled non-woven, or a combined non-woven fabric comprising, in alternating order, three spunbond non-woven layers and two meltblown non-woven layers (SMSMS).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the hydrophilic non-woven material of Reisinger to be a polypropylene (PP) spunbond as taught by Borrero et al. because this element is known in the art to be a suitable alternate hydrophilic material that can allow for fluid to penetrate the material to be absorbed by the absorbent core, as Borrero et al. teaches in [0282].

Claims 7, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger (WO 2009019229 A2) in view of Rovaniemi (US 2016/0113818).
In regards to claim 7, Reisinger teaches the apparatus of claim 1. Reisinger does not teach that the supporting structure of the backing layer comprises a textile backsheet (TBS) or a breathable textile laminated backsheet (BTBS).
However, Rovaniemi teaches in [0098] an analogous wound dressing (wound dressing 1) wherein the supporting structure (material of backing layer 4) of the backing layer (backing layer 4) comprises a textile backsheet (TBS) or a breathable textile laminated backsheet (BTBS).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the supporting structure of the backing layer of Reisinger to comprise a breathable textile laminated backsheet (BTBS) as taught by Rovaniemi because this element is known to prevent exudate from exiting the wound dressing and contaminating the patient’s clothing, and also allows for a breathing of a wound dressing and thus the wound, as Rovaniemi teaches in [0098].
In regards to claim 12, Reisinger teaches the apparatus of claim 1. Reisinger teaches in the description wherein: the wound dressing (wound care article 10) comprises an active substance (physiologically active substance; the description teaches “as a substantially flat material section comprising absorbent material consisting of an absorbent fleece with superabsorbent polymers distributed therein [absorbent body 1] and at least one chemically and / or physiologically active substance”); and the active substance (physiologically active substance) is integrated in at least one component of the wound dressing (wound care article 10) selected from a group consisting of the absorbent core (the description teaches “as a substantially flat material section comprising absorbent material consisting of an absorbent fleece with superabsorbent polymers distributed therein [absorbent body 1] and at least one chemically and / or physiologically active substance”), the facing layer and the backing layer.
Reisinger does not teach the active substance including at least one substance selected from a group consisting of polyhexanide (PHMB), silver, antimicrobial peptide, copper and zinc.
However, Rovaniemi teaches in [0074] an analogous device wherein the absorbent core (“absorbent core” taught in [0074]) includes an active substance (“substance supporting wound healing” taught in [0074]) including at least one substance selected from a group consisting of polyhexanide (PHMB), silver, antimicrobial peptide, copper and zinc.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the active substance of Reisinger to provide the active substance including polyhexanide (PHMB) as taught by Rovaniemi because this element is a substance that supports wound healing, as Rovaniemi teaches in [0074].
In regards to claim 14, Reisinger teaches the apparatus of claim 1. Reisinger teaches in Figures 1a and 1b a circumferential attachment (seam 16); wherein the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the backing layer (sheath wall 5.1 and top layer of inner shell 9) form the shell (outer shell 5, sheath wall 5.1, sheath wall 5.2, inner shell 9) by being connected together (via seam 16; as shown in Figure 1b) by the circumferential attachment (seam 16), wherein the shell (outer shell 5, sheath wall 5.1, sheath wall 5.2, inner shell 9) is formed between (formed by) the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the backing layer (sheath wall 5.1 and top layer of inner shell 9), and the shell (outer shell 5, sheath wall 5.1, sheath wall 5.2, inner shell 9) encloses (as shown in Figure 1b) the absorbent core (absorbent body 1, core 14, sheath wall 15.1, sheath wall 15.2).
Reisinger does not teach that the circumferential attachment is a hot melt.
However, Rovaniemi teaches in [0085] and Figure 1 an analogous device wherein the circumferential attachment (seams 6, 12) is a hot melt ([0085] teaches “the glue used to form the respective seams is a polyolefin based hot melt”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the circumferential attachment of Reisinger to be a hot melt as taught by Rovaniemi because this element is known in the art to be an alternative seam attachment configuration that can provide the circumferential attachment with “a soft feeling even when the gluing process is finished, i.e. the glue is bound,” as Rovaniemi teaches in [0085].
Claim 14 limitation “glued together” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 15, Reisinger teaches the apparatus of claim 1. Reisinger does not teach that the top and bottom carrier layers of the absorbent core each consist of 70% by weight rayon and 30% by weight polyester as spun-laced material.
However, Rovaniemi teaches in [0069] and [0080] an analogous device wherein the carrier layers of the absorbent core ([0080] teaches “carrier layers of the absorbent core”) each consist of 70% by weight rayon and 30% by weight polyester as spun-laced material (see [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the top and bottom carrier layers of the absorbent core of Reisinger such that the carrier layers of the absorbent core each consist of 70% by weight rayon and 30% by weight polyester as spun-laced material as taught by Rovaniemi because this material is known to “give the required elasticity when wet,” as Rovaniemi teaches in [0069].

	
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger (WO 2009019229 A2) in view of Rapp et al. (US 2016/0242964).
In regards to claim 18, Reisinger teaches the apparatus of claim 1. Reisinger does not teach that the wound dressing comprises at least one sensor and a display; and the display is configured to receive data determined by the sensor in form of an electrical signal and to display the received data.
However, Rapp et al. teaches in [0073] an analogous device wherein the wound dressing ([0031] teaches that bandage being used for “improving wound or scar healing”) comprises at least one sensor (“pressure sensors” taught in [0073]) and a display (“display” taught in [0073]); and the display (“display” taught in [0073]) is configured to receive data determined by the sensor (“pressure sensors” taught in [0073]) in form of an electrical signal and to display the received data ([0073] teaches “the flexible electrical conduits 80 act as the leads that will carry signals produced by the assembled pressure sensors to a connector 85, which is adapted to couple the sensors to a monitor-controller or other display”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the wound dressing of Reisinger such that the wound dressing comprises at least one sensor and a display; and the display is configured to receive data determined by the sensor in form of an electrical signal and to display the received data as taught in Rapp et al. because this element is known to enable the wound dressing to deliver consistent and observable pressure readings to a user through user-friendly interfaces to inform the user of the applied pressure, as Rapp et al. teaches in [0029] and [0035]. Since the description of Reisinger teaches the device being used “as or in combination with a pressure or compression bandage,” such a modification would be beneficial.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/9/2022